/7fmf5                ORIGINAL
     Tki'AL hh.   6-l-QC-IA"3Ql46o
f\pfxL> Cftuf»t NO. (?3-|3-002^W-Og


                                        RECEIVED IN

                                          MAY 14 2015
                  MS.
                                      Abel Acosta, Clerk
      -(Re StaVs Of T^iVS

 Ke^m. 4V\e: \WA h^V^cix Loueir oP totals,


^Vi-Vloas 4^e_ ^iSdjfcJE-^aMu Eki/le:^


                        "TKoMfts ftVKia            ES ftklA (Lau.klSE.1

 IWe. -QdoulllviA (Lfl^-lii-uW ft Lts-V cP fill ,
iacV A-o 4A^e 4cja\ C_&o.owq
                         \CT\ /\L LAcuikfcSftS s-V.




Cronos eJ                foiski c+ PV-ttiejaGu^ 0-fftfcE
6VSE                                           focp
  IIS S.fck :H8£oCItaeu   - \u
                                      „0eit\ heouuENtt
   ^IWeile &££ /vlo       Ofcivl Re     UGjOTS mej  cJIeJ*.
      tsEE ftpp eituii x. [W(\l'
      SkkMEKlV oP CjAS>E-
   "iSst- ftp^E.I.Wu V/vlfVS fmA,i L,4e^ An^ tdfSUltTtd

AieE &iP^f QeueI A^d> 4Vc juucxj ^uoJk4V\e
J TKe kC^eUAkbW -KieJ) A-^eIl* AbQE&l frJLv
~ 'T5\EL AGfcE.ll Art*'* (LocAkSlEl JfitacA) fyA, f\adEk

  %e Cr^e^ m PtaaeftU ft^Wel 4^e £jd^l~



    (k&EilUUb-k , Coafii CWi0klAE^ &5uMSeK
feA^P UEEb 4A\E t£cicJ\£jEjae^ o£ (W«teC- Us.
U.S., ku ^E^EMt-ir0^iLA pe^-P^SSteaAi klikl-
UftfiOAl Jc£ AV\E &E(LbW AkU/ clEtUoiXsWtiLr
4Wvt 4We££_ rA££_ fto ft&apfcWE ^e^uO^k   bu TAMu&eju 33^0 ist AWe (LdqeI oP R&&ea\s
/VWejuEi/ -Ike XaiJAMdKoNL. CAlkud£ofiL\/5 SfpftE,
Cf\Jo4 ftAfrsU&stt Mo. 03-lS-Ob"7^foCft.NCT^.flpp
 p,*TV\E££_ W^S l\io fcA\kE£. MoViO*A5 6k qtf sl\ 0^5
              (kouKlAs AoE feVi EUi
              *••••   •   -i .1   in    i -• •   -*   i •   ii   —   "•




SEEuW Wi4k kd&ECLuIa-
Vihea AnIcL (LkAeA cAfciU S£A ^CaMSE\ £(V.IeA +d oLlEti +o (WlLl oP ^ftfi>-
seEerWzjs cVv-AeAcWe-jNte 4Wucitah> af 4v^. A^pe-
rVa lESAfcAi/^5 wk\ \e dw +eJP 4jj\E _£UUvE Uikw^s \ UkE*±M VkE kfcotSEc^bE's UiAk-
MIA Wfc, VxikEfcEAkoUlV . \JkEU TkI -Vftti- KeUVe
P&£SEECx4oe) QSeJP 4-IUES fcFK£££L MdiOELi fc |^ku

^u\es o9 E^ieatE-kuVE^oQ
 T&seJ> otsi 4kis tufe 4kE Cj^WiUu ov «xe

 T\lso >W\E N|olECx,fee ^E£Lu\B?koa Avki e A^Ei\AiaV4o &&c*j£ Wk Lz>i4Aut)t
D$EE fekdtt fcfcifeS OpEUViEl4t£.-LLi\E
S^ftiS* tASE cWi^/dS O^E&- IE (xslir /W
&a*ia*.l, a 10 S,US A, SOS CU (W IcXAlV^IA 300kV, .



 RppEAiAr*-


  T^ Akxi oP TisfleKLckviE ftss\E_ AkkE\Wl4'$> HAuk&E\ 4fc\l
bEiova, 4kE S^AiddiACi; IfVi &Lufc\
   tufcttdbUjM/ J&M*1M kk&A> iki sWwJkk uil4k

      +o kir-te£T£6 (Wg /A) CotfoF CeLLtAkAte L&ms*
      S+A+/V3 it iJfvw* fS^eeitea AHj^teAL .evihe*fc£-
LSee ktk Vs. UiSSOcaCj. 13k suL2if8l&oo^:


 tCsx A5U\s ae^UvEjvLp 4Ke \s A%xe use or
NzSZjulVJeA AEs4trdD(\lq^ OUEk A%nE AEsHtuDfdU ck
€«&£ U'rkfcSS.(3B^VE££ / l*£MlS£ toM^JIeQjeA , H Ee^E^-
k,\lq PeAa 4W\4iVCvS C^«uc4 ftiikjE^ Ri^ to(L-
exrf^^S Xn^^^A £o/4AT»    T.TkouAS ftkijO^KUkE£EkM CEfcJvC* 4k*l
Dtd 4k\s 4Ke IU^n c^u c£ UAvV, aoiQi, mi oei-
fiiMAl AnuL ft (W of Ate- 4*£q6ii4a Mfta(d
4% T^e.Couei (^(LjeJkAvaal oP (\wseM *   *




                               CAUSE NO.        03-13-00746-CR

THOMAS ATKINSON,                                 §                in THE 3RO COURT
     Appellant.                                  §
                                                 §
V-                                               §                 OF APPEALS AT
                                                 §
THE STATE OF TEXAS,                              §
         Appellee.                               §                 AUSTIN, TEXAS

                    MOTION TO PROCEED, IN PRO-SE STATUS, AND
              REQUEST FOR A REASONABLE AMOUNT OF TIME TO FILE HIS
                                      APPELLANT'S        BRIEF


         COMES NOW,         Thomas     Atkinson,         #1886762,     Appellant     in   the

above-styled and numbered cause, and files this motion to proceed

as      pro    se     status    and     to ensure the Appellant the opportunity

to      file    his     Appellant's brief on his own behalf and shows this

Court good cause to grant this motion as follows:

        1.)     Appellant's          attorney     filed       a    motion   to withdraw as

counsel with annexed brief in support on March 18, 2014.

        2.)     Appellant's      counsel         feels that the Appellant's appeal

has no merit and will           not stand.

        3.)     Appellant      believes         that     he     can prove that there are

three     potential         grounds     that     are      non-frivolous: which are A)

Legal     insufficiency         claim;     B)        A   Rule      403 of the Texas Rules

of Evidence-Prejudicial effect, of some of the evidence outweighed

the     probative .j;alue        of it; and C) Under rule 901-there was not
proper identification of some evidences at trial.

        4.)     The     Appellant believes that these grounds are substan

tial errors to be brought out at this time.

        5.)     A     denial   of the Appellant to proceed as pro se status

and     denying        an   opportunity to file his Appellant's brief would
'•«
  i




      be a denial of his Due Process Rights and Due Course of Law.

                                                    PRAYER


              Appellant         pray3      that     this    Court     will    grant this motion

      and     give        the   Appellant         the    opportunity     to proceed as pro se

      status        and     file     his    brief on his own behalf with a            reasonable

      amount of time to prepare his brief.

                                           INMATE       DECLARATION


              I,     Thomas        Atkinson,      TDCJ-ID     #1886762,      being incarcerated

      in     the Texas Department of Criminal Justice-Institutional Divis

      ion,     at     the Coffield Unit in Tennessee Colony, Anderson County,

      Texas,        declares       that    the     foregoing        is true and correct under

      the penalty of perjury.

      Executed this the^ day of March, 2014.
                                                            Respectfully Submitted,




                                                            Thomas Atkinson, pro se
                                                            TDCJ-ID   £1886762
                                                            H. h. Coffield     Unit
                                                            2661 FM 2054
                                                            Tennessee Colony,     Texas 75884
tr




                                          Thomas Atkinson
                                          TDCJ-ID #1886762
                                        H. H. Coffield Unit
                                            2661 FM 2054
                                 Tennessee Colony, TX 75884

                                          March 27,       2014

     Arnalia Rodriguez-Mendoza
     District       Clerk
     Travis' County Courthouse
     P.O.    Box    1748
     Austin,       TX 78767

     RE:    Trial Court Case Number:             D-l-DC-12-301480
            Court of Appeals Number;             03-13-00746-CR

     Dear Clerk,

             On    Tuesday,      March     18,     2014, Appellant's counsel filed an
     Anders       brief     on   behalf        of Appellant.     At this time, Appellant
     is     requesting      a copy        of     the     record pursuant to TRAP 34.5(g)
     and    34.6(h).         Pursuant      to     this    statute in the Texas Rules of
     Appellate       Procedure, the trial clerk is required to furnish
     Appellant       with a copy of the trial record. -Appellant'asks that
     you would please furnish me with a copy of the Clerk's record
     and the Reporter's record as soon as possible.

     Thank you in advance for your time and service in this matter.

           ..." !. ; . .^         ...                          Sincerely,



                                                              Thomas Atkinson,   pro se




     cc:   File
           Jeffrey b. Kyle, Clerk for the Thir District Court of Appeals
      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-13-00746-CR




                                  Thomas Atkinson, Appellant

                                                 v.



                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
     NO. D-l-DC-12-301480, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                            MEMORANDUM                  OPINION



               Appellant Thomas Atkinson was tried before a jury and found guilty of the offense

ofmurder. See Tex. Penal Code § 19.02(b)(1). The jury assessed punishment at 75 years in prison,

and the court sentenced appellant accordingly. See id. § 12.32 (punishment range for first-degree

felony is minimum of 5 years and maximum of 99 years).

               Appellant's court-appointed attorney has filed a motion to withdraw supported by a

brief concludingthat the appeal is frivolous and withoutmerit. Counsel's brief meets the requirements

ofAnders v. California by presentinga professionalevaluation of the record and demonstratingthat

there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744-45

(1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75, 80-82 (1988). Appellant's counsel has represented to the Court that he provided

copies of the motion and briefto appellant; advised appellant of his right to examine the appellate

record, file a pro se brief, and pursue discretionary review following dismissal of this appeal as
frivolous; and provided appellant with the mailing address of this Court and the trial court so that

he could inform the courts if he desired to review the record and submit a brief. See Kelly v. State,

436 S.W.3d 313, 319-21 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744; Garner, 300

S.W.3d at 766. Appellant requested and received the appellate record and filed three briefs.

                  We have independently reviewed the record and have found nothing that might

arguably support the appeal. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe

v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the appeal

is frivolous and without merit. We grant counsel's motion to withdraw and affirm the judgment

of conviction.1




                                               David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Affirmed


Filed: January 22, 2015

Do Not Publish



        1 No substitute counsel will be appointed. Should appellant wish to seek further review of
his case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition
for discretionaryreview or file a pro se petition for discretionaryreview. Seegenerally Tex. R. App.
P. 68-79 (governing proceedings in Court of Criminal Appeals). Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the date that this Court
overrules the last timelymotionfor rehearing filed. See id. R. 68.2. The petitionmust be filed with
the clerk of the Court of Criminal Appeals. Id. R. 68.3(a). If the petition is mistakenly filed with
this Court, it will be forwarded to the Court of Criminal Appeals. Id. R. 68.3(b). Any petition for
discretionary review should comply with the rules ofappellate procedure. Seeid. R. 68.4. Once this
Court receives notice that a petition has been filed, the filings in this case will be forwarded to the
Court of Criminal Appeals. See id. R. 68.7.
^ Cellmark                                                                  13988 Diplomat Dr. Suite 100
                                                                                        Dallas, TX 75234
te_FORENS!CS                                                                           Tel. 800-752-2774
  LabCorp Spedalry Testing Group                                                       Fax. 214-271-8322

        May 29, 2013


        Keith Lauerman
        Attorney at Law
        1524 S.IH-35 #175
        Austin, Texas 78704


        Agency Case Number D1DC-12-301480
        Austin Police Department Laboratory#: Ll 207393
       Orchid Cellmark case Number: CR13-0013


       Dear Mr. Lauerman,

       I have reviewed the discovery materials released by the Austin Police Department Forensic
       Science Services Division, including all processes and procedures performed inthis case, the
       accreditations ofthe laboratory, thecurriculum vitae and proficiency test results ofall
       laboratory personnel involved in this case, and all laboratory standard operating procedures. I
       have formed the following opinions concerning the results and conclusions rendered by their
       laboratory regarding the testing performed in this case.

       Itappears from the documentation received that the testing was performed in an appropriate
       manner according togenerally accepted standards and practices inthe forensic community.
       While there are a couple ofminor anomalies noted from the review ofthe materials, which I
       will outline below, I have determined that the overall conclusions reached seem justified based ^
       on the data generated.                                                                          ^\
      According to me initial DNA report dated 7/17/2012,Jhere were five items that DNA analysis]
      was requested on. However, DNA analysis was only pTrfrjmed on two ofthese items. The                   j
      tested items were lab item #34, a partially burned cigarette, and lab item #16, the blood             /
      standard from Alejandro Hernandez Jr.' Lab items #18 (swabs from the front passenger's side          /
      dashboard handle ofthe victim's vehicle), #26 (swabs from tie exterior front passenger door          j
      handle and surrounding textured area ofmardon Chevrolet Silverado) and #27 (swabs from               j
      interior front passenger door handle, grip, arm rest, and textured surfaces ofseat belt parts in     j
      maroon Chevrolet Silverado) were not tested. I cannot find any information in the case report j
      orthe case file as to why these items were not tested for DNA. Testing ofthese items may /
      produce additional results relevant to this case.                                              ™,/

     Lab item #34, the partially burned cigarette, produced a mixed DNA profile. While Thomas
     Trent Atkinson is the source ofthe major component ofthis profile, there are minor peaks
     present inthis profile as well. While the minor component istoo minimal to make any good
     comparisons, these minor peaks arenot consistent with the DNA profile ofthevictim. Could
     another person have been present in the vehicle that possibly touched this cigarette butt?" It is
     possible that the DNA profile ofanother person could be developed ifother samples in this
     case were tested.
 %C6lIITiark
K,                                                                             *3988 Diplomat Dr. Suite 100
£3 mRFMQIPQ                                                                                 Dallas, TX 75234
^\r.T._.V.r..Y.?......                                                                     Tel. 800-752-2774
     LabCorp Specialty Testing Group                                                      Fax. 214-271-8322
           As an accredited laboratory we keep detailed records ofall reagents that are used during our
           testing. We document the lot number and expiration date of each reagent as well as the quality
           control steps taken for each reagent to ensure accurate and reliable results are obtained. In this
           case the lot nurnbgrsfor reagents are listed for each process, but the expiration dates are jj^T"~
           S5^^°IJ22£^£tiiereagents. This information may be located in paperwork storedinJhe
          laboratory, but Idonolhave this mfonrmtioiLtQ-reyiew. Have all reagents used in this case
           been properly documented and quality checked where necessary? Were all reagents used prior
           tofheir expiration dates? "       ~~      *        *3**""""^ ""       ——-^—-——=———-—


           During the processing ofDNA from the evidence and reference samples in this case there are'
           several instances where the sample isremoved from a tube and transferred to a new tubeorto a
          plate. These transfers create several chances for cross-contamination or sample switching to
          occur. Agood laboratory practice is to have a second analyst do a check prior to transferring
          samples to ensure that the sample is being transferred into the correctly labeled tube or into the
          correct position on a plate. In this case, there is no indication that any transfer checks were
          performed during anysteps of the process.

          All of the testing in this case was performed properly and followed all laboratory standard
          operating procedures and accreditation guidelines. The Austin Police Department Forensic
          Science Services Division was able to obtain a mixed DNA profile from the partially burned
          cigarette and Thomas Trent Atkinson is the source of the major component of this profile.
         jQbyiQusly, DNA testing does not tell the jury how_pr when the DNA originated on this item.
          DNA testing onlyindicates that this profile" was obtained from this piece of evidence. .
          Sufficient amount ofthis sample remains for retesting ifit is deemed necessary^    """

         Should you have any questions, please call me at (214) 271-8338 or email me at
         kbvrd@orchid.com.

         Sincerely,



         Kelli Byrd, M.S.
         DNA Analyst IV




                                                                                                       #!
If f*CkIilft«lt"k                                                           13988 Diplomat Dr. Suite 100
^S UlFKIWOi B*                                                                          Dallas, TX 75234
fe* FORENSICS                                                                          Tel. 800-752-2774
—:.. .T.\.T.'.Vr.'.T.T                                                                 Fax. 214-271-8322
    LabCorp Specialty Testing Group
          January 19, 2015


          Ms. Sharon Atkinson
          203 Windridge Dr.
          Niederwald, TX 78640


          Agency Case Number D1DC-12-301480
          Austin Police Department Laboratory #: L1207393
          Orchid Celhnark case Number: CR13-0013


          Dear Ms. Atkinson,

          This letter is in response to a subpoena we received asking for clarification about the work
          Celhnark Forensics performed in this case. No physical testing of evidence was performed at
          Celhnark Forensics in relation to this case. We did not test a cigarette butt for DNA. The only
          work I performed on this case was a review of the discovery materials released by the Austin
          Police Department Forensic Science Services Division, including all processes and procedures
          performed in tins case by their laboratory, the accreditations of the laboratory, the curriculuin
          vitae and proficiency test results of all laboratory personnel involved in this case from the
          Austin Police Department, and all Austin Police Department laboratory standard operating
          procedures.

          Should you have any questions, please call me at (214) 271-8338 or email me at
          kbvrd@orchid.com.

          Sincerely,



          Kelli Byrd, M.S.
          Supervisor, Forensic Casework
                          3ouX Hmq{                                     »gS^3^^^••^


                    ..cm^I W>hw> if          kfi&c'S- +o pI^a&p^ kente, frU *xrtc.?
                 fp dfofriSV CKpp^tflMi-.:*yM4 tat^W #-, rMpAo CX6t£> g.yoJ.rtA/1 Ki.r iV frio\»

               7^Hi> t^kltfl TuWS 'tkppom^fa^tU^^TMArfL

                tw^iAV &'^i& /foot 2T V>uAV f^twtd;
                IW UtAkr b»e Vl  fcr Afn^wS,
1*        I     to^V yiort allfit- kt> a«Jc Ml (or {rUV ar foV Me 6&
              _.^V.V-N v ..i.vyv.s- vfsiir- r\'->—w\^ 'fi v—i^jj—u-m**^—s«a—^ ^ •   « •^   •**




                Vll 6j&5i-         *+
       YouV tioAoV^ % o,\So jaVt Sft'./vi /l„Me'S fryU
       HuMkf'< fe people iffio k_. loiAdl CaW ortA//
      bukoAf, uU uk>tAVJ T^^e >CotrtcWirtfrs, \kt t>                       ^
     5^ojt i^;AiaWia,frk
     KMtT CaWrl ^/rf {kg**. . $6 rtuA\L$ -h> !)&'
       txift^ y^r^ u^'-4>ef..3r"^\jL \rs »^W6yr*^U^ ^v ?U*U P* I****
  ♦p *r /*X*\t ****+£; Ik I'M It?!*. k\ tA V&* ftlWf
 i     ~^   I      . k   »   »   I   I   •t   IIV.        ft. I   »r-J
 hither 5f6>\t.iAOt^,rJL(p^4yoa,'fe Kfc*. -Ike. 5r 4WV X*t ^rtcxDfcHf_
 o< ^QMeirvno>> K?/> M 4Vva,^/vl                49